UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6622


BILLY TEDDER,

                Plaintiff - Appellant,

          v.

SERGEANT JOHNSON,

                Defendant – Appellee,

          and

MARGRETT BELL, Associate Warden of Security; WARDEN ANTHONY
PADULA; DIRECTOR JOHN OZMINT, South Carolina Department of
Corrections,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:09-cv-03067-JMC)


Submitted:   September 16, 2014          Decided:   September 29, 2014


Before TRAXLER, Chief Judge, WYNN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Joe Tedder, Appellant Pro Se. Walker Heinitsh Willcox,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Billy Joe Tedder appeals the district court’s judgment

entered after a jury found for the defendant on Tedder’s 42

U.S.C. § 1983 (2012) complaint in which he alleged excessive

force.    We   have     reviewed   the       record   and   find   no   reversible

error.   Accordingly, we affirm.             We deny Tedder’s motion for the

preparation    of   a   transcript   at        government     expense,    and   his

motion   for   appointment    of    counsel.          We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         3